Case 2:17-cr-00583-JMA Document 121 Filed 09/17/20 Page 1 of 3 PageID #: 2087



                                                                                         FILED
CMM/MJB                                                                                  CLERK
F. #2017R00578
                                                                               9/17/2020 8:56 am
UNITED STATES DISTRICT COURT                                                     U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                EASTERN DISTRICT OF NEW YORK
-------------------X                                                             LONG ISLAND OFFICE

UNITED STATES OF AMERICA                                STIPULATION AND ORDER

       - against-                                       Docket No. 17-CR-583 (S-1) (JMA)

VINCENT J. TRIMARCO, JR.,

                          Defendant.

-------------------X
               WHEREAS, the government intends to produce to the defendant certain

discoverable material, pursuant to 18 U.S.C. § 3500 and Giglio v. United States, 405 U.S.

150 (1972), which contain sensitive and/or personal information (the "Confidential

Materials");

               WHEREAS, granting the within Protective Order will allow the parties to

obtain and review the Confidential Materials expeditiously, without the need for extensive

redaction of the material, and without risking disclosure of any witnesses' sensitive or

personal information;

               IT IS HEREBY STIPULATED AND AGREED, by and between the

undersigned that:

               1.       The materials produced by the government pursuant to this Stipulation

and Order may be used by the defendant and his defense counsel in this matter only for

purposes of trial preparation, defense at trial against the charges set forth in the above-

captioned indictment, and any related appellate matters or other legal proceedings arising

from the above-referenced trial.
Case 2:17-cr-00583-JMA Document 121 Filed 09/17/20 Page 2 of 3 PageID #: 2088




               2.     Absent further order of the Court, the defendant and his defense

counsel may not disclose or disseminate the Confidential Materials or a,ny copies, notes,

transcripts, documents or other information derived or prepared from these materials to

anyone who has not signed this Stipulation and Order, other than those of defense counsel's

legal staff, the defendant's legal staff who are assisting defense counsel in this specific

matter, and any potential witnesses, vendors and/or investigators that have been advised of

and agreed to be bound by the terms of this Stipulation and Order. If the defendant, his

defense counsel, or anyone else who has received these materials from the defendant or his

defense counsel pursuant to the terms of this Stipulation and Order seeks to make fu1iher

disclosure or dissemination of the materials, notice must first be provided to the government

and the Court, and such notice must be given sufficiently in advance of the contemplated

disclosure or dissemination so as to pe1mit briefing and argument on the propriety thereof.

               3,     In the event that the parties seek to file any such materials with the

Court or otherwise use the materials during a court proceeding, the parties will comply with

Rule 49.l(a) of the Federal Rules of Criminal Procedure, and will ensure that the materials

are appropriately redacted to protect confidential information, and will offer the redacted

versions of the Confidential Materials into evidence unless it is necessary to offer the

unredacted versions, in which case the parties will seek permission of the Court before doing

SO,


               4.     If the defendant obtains substitute counsel, the undersigned defense

counsel will not transfer any portion of the Confidential Materials or any copies, notes,

transcripts, documents or other information derived or prepared from the Confidential

Materials unless and until substitute counsel enters into this Stipulation and Order.



                                                2
Case 2:17-cr-00583-JMA Document 121 Filed 09/17/20 Page 3 of 3 PageID #: 2089




               5.     The defendant and defense counsel will return to the government all

copies of the Confidential Materials provided by the govenunent through discovery in this

case at the conclusion of this matter, specifically either within seven days of: (a) a verdict of

acquittal rendered by a jury; (b) the date of sentencing if no appeal is filed; (c) the issuance

of an appellate decision rendering a final judgment if no collateral attack is filed; or (d) the

issuance of a decision rendering a final j udgment with respect to a collateral attack.

               6.     Any violation of this Stipulation and Order may result in: (a) the

immediate return to the government of the Confidential Materials, and/or (b) contempt of

Cou1t or other remedy to be determined by the Court, after reasonable notice to the

defendant a nd an opportunity lo be heard .

bated:   Central Islip, New York
         September _!Z 2020                          SETH D. D UCHARME
                                                     Acting U.S . Attorney


                                              By:
                                                    ~11::_York
                                                     Catherine M. Mirabile
                                                     Michael J. Bushwack
                                                     Assistant U.S. Attorneys




VINCE
Defendant


                                                     Jonathan Edelstein, Esq.
                                                     Counsel for Defendant TRIMARCO


SO ORDERED:

     Isl (JMA)
THE HONORABLE JOAN M. AZRACK
UNITED STATES DISTRICT JUDGE
EASTERN DISTRICT OF NEW YORK

                                                3
